OPINION — AG — ** UNIFORM SUPPORT OF DEPENDENTS LAW — CIVIL ACTION ** IT IS QUITE TRUE THAT ANY PROCEEDING INSTITUTED PURSUANT TO THE TERMS OF THIS ACT IS CIVIL RATHER THAN CRIMINAL. IN FACT, THE LAW WAS ORIGINATED AND HAS NO BEE ADOPTED IN THIS STATE FOR THE VERY PURPOSE OF ACCOMPLISHING A GOAL WHICH COULD NOT BE REACHED THROUGH A CRIMINAL PROSECUTION, AND THE IMPRISONMENT OF A PERSON UNDER DUTY TO SUPPORT HIS DEPENDENTS. (CHILD SUPPORT) THROUGH THE PROVISIONS OF THIS ACT A MAN MAY BE LEFT TO FOLLOW HIS JOB OR OCCUPATION IN THE STATE WHERE HE MAY BE LIVING AND YET OBLIGED TO PERFORM HIS MORAL AND LEGAL DUTY IN THE SUPPORT OF DEPENDENTS. (CHILD SUPPORT, PAYMENTS, OBLIGATIONS) CITE: 12 O.S. 1606 [12-1606], 12 O.S. 1607 [12-1607] (SAM H. LATTIMORE)